Exhibit 10.6
(sig logo) [u11581u1158101.gif]
EMPLOYMENT AGREEMENT
     AGREEMENT (the “Agreement”), dated as of the 25th day of February 2011,
between Aspen Insurance U.S. Services Inc., a Delaware corporation, (the
“Company”), and Mario Vitale, a resident of [Address intentionally omitted] (the
“Executive”).
     WHEREAS, the Executive and the Company wish to enter into a written
agreement setting forth the terms and conditions of the Executive’s employment
with the Company;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Executive hereby agree as follows:
1. Term.
     (a) The Company shall employ the Executive, and the Executive shall serve
the Company, on the terms and subject to the conditions set forth in this
Agreement, commencing on a date no later than the 21st day of March 2011,
mutually satisfactory to the Company and the Executive (the “Effective Date”)
and, unless sooner terminated pursuant to paragraph 7, continuing until the date
that is the one year anniversary of the Effective Date (the “Term of
Employment”). Absent an agreement to the contrary between the Company and the
Employee, the Effective Date shall be the 21st day of March 2011.
     (b) The Term of Employment shall be extended automatically for one
additional year on the last day before the expiration of the Term of Employment
and for one additional year on each anniversary thereafter until either party
gives written notice to the other party of its intention not to extend this
Agreement. Such notice must be given at least 90 days before the then applicable
extension date.
2. Position and Duties.
     (a) Positions, Duties, and Responsibilities. The Executive shall serve as
the President of US Insurance of the Aspen Insurance Group and shall use his
best efforts, skill and abilities to promote the interests of the Company, and
to faithfully and diligently perform such duties and responsibilities as are
customarily assigned to that position, and such other duties and
responsibilities as may from time to time be assigned to him by the Co-Chief
Executive Officer of Aspen Insurance (the “Co-CEO”) or by such other member of
senior management as shall be designated by the Co-CEO.
     (b) Time and Attention. Excluding any periods of vacation and sick leave to
which the Executive is entitled, the Executive shall devote substantially all of
his attention and

 



--------------------------------------------------------------------------------



 



time during normal working hours to the business and affairs of the Company and
its affiliates. It shall not be considered a violation of the foregoing,
however, for the Executive to (i) serve on boards and committees of a reasonable
number of other companies or otherwise participate in, corporate, industry,
educational, religious, civic, or charitable activities or (ii) make and attend
to passive personal investments in such form as will not require any material
time or attention to the operations thereof during normal working time and will
not violate the provisions of paragraph 11 hereof, so long as such activities in
clauses (i) and (ii) do not materially interfere with the performance of the
Executive’s responsibilities as an employee of the Company and to the Company in
accordance with this Agreement or violate paragraph 11 of this Agreement.
     (c) Licenses, etc. If requested by the Co-CEO or his designee, the
Executive shall take such industry tests or obtain such industry licenses as
shall be necessary or appropriate to his carrying out the functions contemplated
hereby.
3. Compensation. Except as otherwise expressly set forth below, the Executive’s
compensation shall be determined by, and in the sole discretion of, the Co-CEO.
     (a) Annual Base Salary. The Executive shall receive an annual base salary
of not less than seven hundred and fifty thousand dollars ($750,000) during the
Term of Employment (the annual base salary in effect from time to time being
referred to as “Annual Base Salary”). The Annual Base Salary shall be payable in
accordance with the Company’s regular payroll practice for senior officers of
the Company, as in effect from time to time. The Annual Base Salary shall be
reviewed from time to time, and, in the sole discretion of the Co-CEO, may be
adjusted but may not be decreased below $750,000 per annum.
     (b) Annual Bonus Plan. The Executive will participate in the Company’s
discretionary bonus arrangements. The Executive’s annual bonus potential will be
up to one hundred and twenty (120%) of current Annual Base Salary. This
potential is a target amount and actual bonus payments will be dependent upon
the Company’s overall results each year and the performance of his team’s
results. As a result, the actual bonus paid in any year may be may more or less
than this potential amount. All bonuses are discretionary and at the approval of
the Co-CEO and the Compensation Committee (the “Compensation Committee”) of
Aspen Insurance Holdings Limited (“AIHL”). Bonuses, if earned, shall be payable
at the time such bonuses are normally paid but not later than March 15th of the
calendar year following the last day of the calendar year in which the bonus is
earned.
     (c) Bonus Compensation 2012. The Executive shall receive a guaranteed bonus
of nine hundred thousand dollars ($900,000) for the year ended 31 December 2011
which will pay out on March 31, 2012, provided that on that date the Executive’s
employment has not been terminated by the Company for Cause under Clause
7(b)(i). This payment will be in lieu of any discretionary payment to the
Executive under Clause 2(b) for the year ending December 31, 2011.
     (d) Long Term Incentive Plan. The Executive will be eligible to be
considered for participation in the Company’s Long Term Incentive Plan for 2011
and future years to the value of eight hundred and fifty thousand dollars
($850,000) per annum. The grant any such LTIP awards to the Executive, however,
remains subject to the absolute discretion of the Co-

2



--------------------------------------------------------------------------------



 



CEO and the Compensation Committee and the Executive shall have no guarantee of
participation in any future LTIP awards. In addition, the form of award issued
under LTIP programs may vary, but in all cases will be subject to the rules of
the Aspen Insurance Holdings Limited 2003 Share Incentive Plan or replacement
plans.
     (e) Restricted Stock Units. Following the Effective Date the Executive will
receive an award of two million two hundred and seventy-six thousand dollars
($2,276,000) (as at the date of grant) in Restricted Stock Units (“RSU’s”)
issued under the AIHL 2003 Share Incentive Plan (the “Plan”). Subject to the
rules of the Plan, the RSU’s will vest over three years, with a third of the
units vesting on each anniversary of the date of issuance. Vesting of the RSU’s
will be time based, with no performance criteria conditions other than continued
employment of the Executive at the date of vesting, except in the event that the
Company terminates the Executive’s employment without Cause or if the
Executive’s appointment is terminated for death or Disability.
     (f) Cash Replacement Award. The Executive shall receive a one-time cash
replacement award of one million dollars ($1,000,000). This payment will be paid
in the Executive’s first paycheck under this agreement PROVIDED THAT if this
Agreement is terminated by the Executive on a date which is less than one year
after its commencement (other than a termination under Sections 7(a), 7(b)(i),
or 7(c)) the Executive shall repay to the Company the entire amount of this
payment and the Company shall be entitled to set-off such amounts against any
other payments due to the Executive by the Company in accordance with the
termination of this Agreement.
     (g) Relocation. The Executive will be entitled to relocation support in
accordance with the Company’s Relocation Policy attached to this Agreement.
Specifically, the Company shall pay for the Executive’s temporary furnished
housing expense for a six-month period. The Company also shall pay for the
Executive and his wife to relocate from Zurich, Switzerland to New York.
     (h) Inclusive Nature of Compensation. The compensation provided for in this
Section 3 shall be inclusive of any and all fees and other compensation to which
the Executive may at any time be entitled as an officer or director of the
Company or any other subsidiaries of AIHL or any of the affiliates of the
Company.
     (i) Former Employer Indemnity. In the event that any action or proceeding
is threatened or commenced against Executive by his former employer (the “Former
Employer”) relating to the Executive’s employment with the Company as
contemplated by this Agreement, whether before or after Executive begins
employment with the Company, the Company will indemnify Executive and hold him
harmless for any damages, costs, liabilities, judgments, interest and settlement
to the fullest extent permitted by its by-laws and applicable law (the
“Damages”), provided, however, that the Company will not have an obligation to
defend and/or indemnify the Executive if the Damages arose out of Executive’s
willful malfeasance (which term shall include any willful breach by the
Executive of any legal, fiduciary or regulatory duty of confidence or other duty
of fidelity owed by the Executive to the Former Employer or a failure by the
Executive to act in accordance with a business strategy agreed by the Company),
gross misconduct, gross negligence, fraudulent conduct or illegal conduct. Such
indemnification

3



--------------------------------------------------------------------------------



 



shall include the payment of reasonable and actual attorneys’ fees incurred on
counsel selected by the Company to defend any action subject to this indemnity.
4. Employee Benefits; Fringe Benefits. During the Term of Employment,
     (a) to the extent not duplicative of the specific benefits provided herein,
the Executive shall be eligible to participate in all incentive compensation,
retirement, and deferred compensation plans, policies and arrangements that are
provided generally to other senior officers of the Company at a level (in terms
of the amount and types of benefits and incentive compensation that the
Executive has the opportunity to receive and the terms thereof) determined in
the sole discretion of the Co-CEO. Specifically in this regard the Executive
will initially be eligible for 401k funding by the Company of 4% of salary
matching contributions (the “Salary Matching Contribution”) and 6% of salary
profit share contributions (the “Profit Share Contribution”), each subject to
the relevant salary limits applicable to the Company’s 401k plan (the “Salary
Cap”). The current Salary Cap applicable to each of the Salary Matching
Contribution and the Profit Share Contribution is two hundred and forty five
thousand dollars ($245,000). Further, subject to approval by AIHL’s Compensation
Committee on 27 April 2011, the Company will put in place arrangements to ensure
that the Executive is eligible for total retirement funding through the
Company’s 401k plan and other arrangements equal to (i) 4% of Salary Matching
Contribution subject to the Salary Cap, and (ii) a total of 6% of the Executives
Annual Base Salary in additional contributions (including the Profit Share
Contribution) without any salary cap.
     (b) the Executive and, as applicable, the Executive’s covered dependents
shall be eligible to participate in all of the Company’s health and welfare
benefit plans (within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended);
     (c) the Executive shall be entitled to receive fringe benefits and to
participate in all employee benefit plans provided for senior executives of the
Company (which will include supplemental life insurance and supplemental long
term disability which are comparable to the parallel benefits which the
Executive informed the Company he has from his current Company, namely,
supplemental life insurance in the amount of 2 times Annual Base Salary, and
long-term disability in the amount of 60% of Annual Base Salary), and shall be
entitled to avail himself of paid holidays, as determined from time to time by
the Company; and
     (d) the Executive shall be entitled to not less than twenty-four (24) days
of Paid Time Off per calendar year subject to the Company’s applicable vacation
policy.
5. Insurance on Executive. The Executive hereby grants the Company the right to
obtain insurance on the Executive’s life for the benefit of the Company in such
amount as the Company shall deem necessary. The Executive agrees to execute all
necessary documents and to submit to a physical in connection therewith. The
cost or expense of such insurance shall not be charged to the Executive.
6. Expenses. The Executive shall be reimbursed by the Company for reasonable and
necessary business expenses actually incurred in rendering the services provided
for hereunder, payable in accordance with customary Company practice, after the
Executive presents written

4



--------------------------------------------------------------------------------



 



expense statements or such other supporting information as the Company may
customarily require of its executives for reimbursement of such expenses. Any
expense reimbursements shall be made promptly, but in any event on or before
December 31 of the calendar year following the calendar year in which the
Executive incurs the related expense. Any reimbursement in one calendar year
shall not affect the amount that may be reimbursed in any other calendar year
and a reimbursement (or right thereto) may not be exchanged or liquidated for
another benefit or payment.
7. Termination of Employment.
     (a) Death or Disability. The Term of Employment shall terminate upon the
Executive’s death. The Company shall be entitled to terminate the Executive’s
employment and, accordingly, the Term of Employment, because of the Executive’s
Disability. For purposes of this Agreement, the Executive shall be deemed to
have a Disability if the Executive is entitled to long-term disability benefits
under the Company’s long-term disability plan or policy, as the case may be, as
in effect on the Date of Termination (as that term is defined in subparagraph
7(c)(ii) below) or if no plan or policy is maintained and the Executive is
unable to perform his duty hereunder for 180 consecutive days.
     (b) By the Company.
          (i) The Company may terminate the Executive’s employment and the Term
of Employment, without Cause by delivering to the Executive written Notice of
Termination (as that term is defined in subparagraph 7(d)(i) below), or for
Cause by delivering to the Executive a written Notice of Termination.
          (ii) For purposes of this Agreement, “Cause” means: (A) the
Executive’s willful misconduct that is materially injurious to the Company or
any of its affiliates; (B) the Executive’s intentional failure to act subject to
and in accordance with any proper and lawful specific material direction of the
Co-CEO or his designee or the Board of Directors of the Company which breach is
not promptly cured by the Executive after written notice of such breach; (C) the
Executive’s having been convicted of, or entered a plea of nolo contendere to, a
crime that constitutes a felony under the laws of the United States or any
State; (D) the Executive’s violation of any applicable federal or state law
governing the Company’s business or of any applicable rules or regulations
promulgated by any regulatory body, the violation of which shall either
disqualify the Executive from employment or association with the Company as an
executive or have a material adverse effect on the Company’s business; provided,
however, that any such violation shall not constitute “cause” if it results from
action taken by the Executive in accordance with instructions from the Co-CEO or
his designee or the Board of Directors of the Company or upon the advice of
internal or outside counsel to the Company; or (E) the intentional breach by the
Executive of any written covenant or agreement with the Company or any of their
affiliates not to disclose any information pertaining to the Company or any of
its affiliates or not to compete or otherwise interfere with the Company or any
of its affiliates.

5



--------------------------------------------------------------------------------



 



     (c) By Executive for Good Reason.
          (i) The Executive may terminate the Executive’s employment and the
Term of Employment for Good Reason by delivering to the Company written Notice
of Termination if the Company does not substantially cure the grounds stated in
such notice within 60 days of its receipt thereof.
          (ii) For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without the written consent of the Executive,
unless the Company cures any such occurrence after the requisite notice: (i) a
material diminution in the Executive’s responsibilities, duties, authority or
title provided for in this Employment Agreement at the Effective Date; (ii) a
material reduction in Executive’s Annual Base Salary; or (iii) a material breach
by either the Company of any of their respective other obligations contained in
this Employment Agreement. Any occurrence of Good Reason shall be deemed waived
by the Executive unless the Executive provides written notice of the event
giving rise to Good Reason within ninety (90) days of the initial existence of
such event.
     (d) By Consolidation or Reorganization; Change in Control.
          (i) If the employment of the Executive hereunder shall be terminated
solely by reason of the liquidation of any affiliate for the purposes of
consolidation or reorganization or as part of any arrangement for the
consolidation of the undertaking of such affiliate not involving liquidation (in
each case, other than a “Change in Control”, as defined below) and the Executive
shall be offered employment with the consolidated or reorganized company on the
same terms as the terms of this Agreement, the Executive shall have no claim
against the Company or any affiliate in respect of the termination of his
employment by the Company.
          (ii) If the employment of the Executive hereunder shall be terminated
by the Company without Cause or by the Executive with Good Reason within the
six-month period prior to a Change in Control or within the two-year period
after a Change in Control, in addition to the benefits provided in Section 8(a),
the Executive shall be entitled to the additional following benefits: other than
share options and other equity-based awards granted prior to the date of this
Agreement, which shall vest and be exercisable in accordance with the terms of
their grant agreements, all share options and other equity-based awards shall
immediately vest and remain exercisable for the remainder of their terms;
For purposes of this Agreement, “Change in Control” shall have the same meaning
as under the Aspen Insurance Holdings 2003 Share Incentive Plan as in effect as
of the date hereof.
     (e) Termination Procedures.
          (i) Notice of Termination. Any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with the notice provisions contained in subparagraph 14(b) hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
that indicates the specific termination provision in

6



--------------------------------------------------------------------------------



 



this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of employment under the
provision so indicated.
          (ii) Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination or the
date of the Executive’s death so long as such date constitutes a “separation
from service” as that term is defined in Section 409A of the Internal Revenue
Code of 1986, as amended, and any related regulations promulgated thereunder
(“Section 409A”); provided, however, that the date of termination in case of a
termination by the Executive for Good Reason may not be earlier than 90 days
after the receipt of the Notice of Termination by the Company.
          (iii) No Waiver. The failure to set forth any fact or circumstance in
a Notice of Termination shall not constitute a waiver of the right to assert
such fact or circumstance in an attempt to enforce any right under or provision
of this Agreement.
8. Obligations of the Company upon Termination.
     (a) Post-Employment Benefits. If the Executive’s employment is terminated
by the Company for any reason other than Cause, death or Disability or by the
Executive for Good Reason after the requisite notice and failure of the Company
to cure the written grounds underlying the “Good Reason”,
          (i) the Company shall pay or provide to the Executive in cash, no
later than twenty (20) business days after the normal payment date for each,
(a) any portion of the Executive’s earned but unpaid Annual Base Salary to the
date of termination, (b) any earned but unpaid prior year Annual Bonus; (c) any
other earned but unpaid equity and/or incentive awards, (d) a payment reflecting
accrued but unused vacation days (subject to the limitation in subparagraph
4(d)), and (e) any unreimbursed business expenses subject to paragraph 6
(collectively the “Accrued Obligations”);
          (ii) subject to compliance by the Executive with the provisions of
paragraph 8, the Company shall pay to the Executive within twenty (60) business
days a lump sum equal to one hundred percent (100%) the Executive’s then Annual
Base Salary;
          (iii) subject to compliance by the Executive with the provisions of
paragraph 8, the Company shall pay to the Executive within twenty (60) business
days a lump sum equal to the lesser of (i) the Executive’s then current annual
bonus potential as determined in accordance with clause 3(b), or (ii) the
average actual annual bonus paid to the Executive for the three (3) years
preceding the year in which the Date of Termination occurs (including for these
purposes the payment made under paragraph 3(c) above); and
          (iv) the RSU’s granted in clause 3(e) in the amount of $2,276,000
shall, to the extent they have not already done so, continue to vest and become
exercisable on each anniversary.
     (b) Termination by the Company for Cause or the Executive Without Good
Reason. If the Executive’s employment is terminated by the Company for Cause or
by the Executive without Good Reason, the Company shall pay to the Executive in
cash within twenty

7



--------------------------------------------------------------------------------



 



(20) business days after the normal payment date for each the following amounts
the Accrued Obligations as defined in clause 8(a)(i) above.
     (c) Termination due to death or Disability. If the Executive’s employment
is terminated due to death or Disability, the Company shall pay to the Executive
(or to the Executive’s estate or personal representative, in the case of the
Executive’s death) in cash (i) on the normal payment date for each Accrued
Obligation (as defined in clause 8(a)(i) above) and (ii) on the normal payment
date for a prorated annual bonus based on the actual annual bonus earned for the
year in which the Date of Termination occurs, prorated based on the fraction of
the year the Executive was employed. In addition, the RSU’s granted in clause
3(e) in the amount of $2,276,000 shall immediately vest, to the extent they have
not already done so, and shall be immediately distributed to the Executive (or,
in the case of death, to the Executive’s estate). After making such payment(s),
the Company shall have no further obligations under this Agreement.
     (d) Six-Month Delay. Notwithstanding any provision herein to the contrary,
if the Executive is a “specified employee” within the meaning of Section 409A on
the Date of Termination and the right to any payment as a result of the
Executive’s separation from service provides for the “deferral of compensation”
within the meaning of Section 409A, then all such payments (other than payments
qualifying as a short-term deferral under Treasury Regulation § 1.409A-1(b)(4),
or treated as not providing for a deferral of compensation under the separation
pay provisions of Treasury Regulation § 1.409A-1(b)(9)(iii) or §
1.409A-1(b)(9)(v)) shall not be made or commence during the period beginning on
the Date of Termination and ending on the date that is six months following the
Date of Termination or, if earlier, on the date of the Executive’s death, if the
earlier making of such payment would result in tax penalties being imposed on
the Executive under Section 409A. The amount of any payment that would otherwise
be paid to the Executive during this period shall instead be paid to the
Executive on the first business day following the date that is six months
following the Date of Termination or, if earlier, the date of the Executive’s
death.
9. Release. Notwithstanding any provision herein to the contrary, the Company
will require that, prior to payment of any amount or provision of any benefit
under paragraph 8 of this Agreement (other than an Accrued Obligation or due to
the Executive’s death), the Executive shall within sixty (60) days following the
Date of Termination have executed with all periods of revocation expired a
complete release of the Company and their affiliates and related parties in such
form as is reasonably required by the Company.
10. Non-Exclusivity of Rights. Except as otherwise provided in this Agreement,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its affiliated companies for which the Executive may qualify
(other than severance policies). Vested benefits and other amounts that the
Executive is otherwise entitled to receive under any other plan, program,
policy, or practice of, or any contract or agreement with, the Company or any of
its affiliated companies on or after the Date of Termination shall be payable in
accordance with the terms of each such plan, program, policy, practice,
contract, or agreement, as the case may be, except as expressly modified by this
Agreement.

8



--------------------------------------------------------------------------------



 



11. Non-Competition; Confidential Information; and Non-Solicitation.
     (a) Non-Competition. During the Term of Employment and for a period of one
year following the termination of the Executive’s employment if he is entitled
to severance payments pursuant to subparagraph 8(a), the Executive shall not,
without the prior written consent of the Company, as a shareholder, officer,
director, partner, consultant, employee or otherwise, engage in any business or
enterprise which is “in competition” with the Company, its affiliates, or their
successors or assigns (such entities collectively referred to hereinafter in
this paragraph 11 as the “Company”); provided, however, that the Executive’s
ownership of less than five percent of the issued and outstanding voting
securities of a publicly traded company shall not, in and of itself, be deemed
to constitute such competition. A business or enterprise is deemed to be “in
competition” if it is engaged, in any of the geographical regions in which the
Company conducts the casualty reinsurance underwriting business on the Date of
Termination or any other business which the Executive is supervising.
     (b) Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge, trade secrets, methods, know-how or data relating to the Company and
their businesses or acquisition prospects (including the compensation and other
terms of employment of their employees) that the Executive obtained or obtains
during the Executive’s employment by the Company and that is not and does not
become generally known to the public (other than as a result of the Executive’s
violation of this paragraph 11) (“Confidential Information”). Except as may be
required and appropriate in connection with carrying out his duties under this
Agreement, the Executive shall not communicate, divulge, or disseminate any
material Confidential Information at any time during or after the Executive’s
employment with the Company, except with the prior written consent of the
Company or as otherwise required by law or legal process; provided, however,
that if so required, the Executive will provide the Company with reasonable
notice to contest such disclosure.
     (c) Non-Solicitation of Employees. The Executive recognizes that he may
possess confidential information about other employees of the Company relating
to their education, experience, skills, abilities, compensation and benefits,
and inter-personal relationships with suppliers to and customers of the Company.
The Executive recognizes that the information he will possess about these other
employees may not be generally known, may be of substantial value to the Company
in developing its respective businesses and in securing and retaining customers,
and may be acquired by him because of his business position with the Company.
The Executive agrees that, for a period of one year following the termination of
the Executive’s employment if he is entitled to severance payments pursuant to
subparagraph 8(a), he will not, directly or indirectly, initiate any action to
solicit or recruit or hire anyone who is then an employee of the Company for the
purpose of being employed by him or by any business, individual, partnership,
firm, corporation or other entity on whose behalf he is acting as an agent,
representative or employee and that he will not convey any such confidential
information or trade secrets about other employees of the Company to any other
person except within the scope of the Executive’s duties hereunder.
     (d) Non-Interference with Customers. The Executive agrees that, for a
period of one year following the termination of the Executive’s employment if he
is entitled to

9



--------------------------------------------------------------------------------



 



severance payments pursuant to subparagraph 8(a), he will not interfere with any
business relationship between the Company and any of its customers.
     (e) Remedies; Severability.
          (i) The Executive acknowledges that his skills and position in the
insurance industry are unique and if the Executive shall breach or threaten to
breach any provision of subparagraphs 11(a) through (d), the damages to the
Company may be substantial, although difficult to ascertain, and money damages
will not afford the Company an adequate remedy. Therefore, if the provisions of
subparagraphs 11(a) through (d) are violated, in whole or in part, the Company
shall be entitled to specific performance and injunctive relief (without having
to post any bond), without prejudice to other remedies the Company may have at
law or in equity.
          (ii) If any term or provision of this paragraph 11, or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this paragraph 11, or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this paragraph 11 shall be valid and enforceable to the fullest
extent permitted by law. Moreover, if a court of competent jurisdiction deems
any provision hereof to be too broad in time, scope, or area, it is expressly
agreed that such provision shall be reformed to the maximum degree that would
not render it unenforceable.
12. Assignment. This is a personal services agreement and the Executive may not
assign this Agreement to any third party. The Company may assign this Agreement
and the benefits hereunder without the consent of the Executive, without being
relieved of any liability hereunder, to one of its direct or indirect
“affiliates” or “associates” as those terms are defined in Rule 405 of the Rules
and Regulations promulgated under the Securities Act of 1933. The Company may
assign this Agreement and the benefits hereunder to any entity (corporate or
other) into which the Company or the business of the Company may be merged,
consolidated or transferred but nothing contained herein shall release the
Company of any of its obligations hereunder.
13. Arbitration. Except for matters covered under paragraph 11, in the event of
any dispute or difference between the Company and the Executive with respect to
the subject matter of this Agreement and the enforcement of rights hereunder,
either the Executive or the Company may, by written notice to the other, require
such dispute or difference to be submitted to arbitration. The arbitrator or
arbitrators shall be selected by agreement of the parties or, if they cannot
agree on an arbitrator or arbitrators within 30 days after the date arbitration
is required by either party, then the arbitrator or arbitrators shall be
selected by the American Arbitration Association (the “AAA”) upon the
application of the Executive or the Company. The determination reached in such
arbitration shall be final and binding on both parties without any right of
appeal or further dispute. Execution of the determination by such arbitrator may
be sought in any court of competent jurisdiction. The arbitrators shall not be
bound by judicial formalities and may abstain from following the strict rules of
evidence and shall interpret this Agreement as an honorable engagement and not
merely as a legal obligation. Unless otherwise agreed by the parties, any such
arbitration shall take place in Stamford, Connecticut.

10



--------------------------------------------------------------------------------



 



14. Miscellaneous.
     (a) Governing Law and Captions. This Agreement shall be governed by, and
construed in accordance with, the laws of New York without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.
     (b) Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery or by facsimile
(provided confirmation of receipt of such facsimile is received) to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, or by Federal Express or other nationally-recognized overnight courier
that requires signatures of recipients upon delivery and provides tracking
services, addressed as follows:
If to the Executive:
Mario Vitale
[Address intentionally omitted]
If to the Company:
John Cavoores
Co-Chief Executive Officer
Aspen Insurance US Services, Inc
600 Atlantic Ave., Ste 2100
Boston, MA. 02210
or to such other address as either party furnishes to the other in writing in
accordance with this subparagraph 14(b). Notices and communications shall be
effective when actually received by the addressee.
     (c) Amendment. This Agreement may not be amended or modified except by a
written agreement executed by the parties hereto.
     (d) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.
     (e) Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local, and foreign taxes that are required to be withheld by applicable
laws or regulations. All cash

11



--------------------------------------------------------------------------------



 



amounts required to be paid hereunder shall be paid in United States dollars.
Except as otherwise specifically provided herein, the Executive shall be
responsible for all federal, state and local taxes on all compensation and
benefits provided hereunder.
     (f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.
     (g) Entire Understanding. The Executive and the Company acknowledge that
this Agreement supersedes and terminates any other severance and employment
agreements between the Executive and the Company or any Company affiliates. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original, and said counterparts shall constitute but one and the same
instrument.
     (h) Rights and Benefits Unsecured. The rights and benefits of the Executive
under this Agreement may not be anticipated, assigned, alienated, or subject to
attachment, garnishment, levy, execution, or other legal or equitable process
except as required by law. Any attempts by the Executive to anticipate,
alienate, assign, sell, transfer, pledge or encumber the same shall be void.
Payments hereunder shall not be considered assets of the Executive in the event
of insolvency or bankruptcy.
     (i) Noncontravention. The Company represents that the Company is not
prevented from entering into, or performing this Agreement by the terms of any
law, order, rule or regulation, its by-laws or declaration of trust, or any
agreement to which it is a party, other than which would not have a material
adverse effect on the Company’s ability to enter into or perform this Agreement.
     (j) Paragraph and Subparagraph Headings. The paragraph and subparagraph
headings in this Agreement are for convenience of reference only; they form no
part of this Agreement and shall not affect its interpretation.
     (k) Section 409A Compliance. This Agreement is intended to meet the
requirements of Section 409A, and shall be interpreted and construed consistent
with that intent.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed, all as of the day and year first above written.

                  ASPEN INSURANCE U.S. SERVICES INC.       MARIO VITALE    
 
               
By:
  /s/ Christopher Woodman       /s/ Mario Vitale    
 
               
 
  Name: Christopher Woodman       Mario Vitale    
 
  Title: Group Head of Human Resources            

Countersigned, but not in an employing capacity by:
ASPEN INSURANCE HOLDINGS LIMITED

              By:   /s/ Michael Cain       Name:   Michael Cain      Title:  
Group General Counsel     

13